Citation Nr: 1613731	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  12-21 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hyperlipidemia.

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to November 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the claims for service connection for hypertension and hyperlipidemia and a rating in excess of 50 percent for PTSD, and from a July 2012 rating decision that denied entitlement to a TDIU.  Thereafter, in July 2014 the RO assigned a 70 percent rating for PTSD, effective the date of the claim for increase, December 15, 2009.

In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  Following the hearing the Veteran's representative submitted additional evidence in support of the claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  In a July 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claim for service connection for hypertension.
2.  In a July 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claim for service connection for hyperlipidemia.

3.  During the course of the appeal, the Veteran's PTSD has not been productive of total social and occupational impairment.

4.  Resolving all doubt in the Veteran's favor, the criteria for a TDIU are met.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for hyperlipidemia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  Throughout the course of the appeal, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in December 2009 (PTSD) and June 2012 (TDIU).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, VA examination reports, and private examination reports.  The Board notes that in a January 2014 letter the RO notified the Veteran that his Social Security Administration (SSA) records had been destroyed by that agency.  Thereafter, in August 2015 the Veteran submitted a September 2001 letter from the SSA that notified him of his entitlement to disability benefits.  As the Veteran has provided evidence that those records, if available, would pre-date the period on appeal by nearly a decade, the Board finds that there is no duty to make further attempts to obtain these records, as there is no indication that they would be relevant to the period on appeal.  See Golz v. Sninseki, 590 F.3d 1317, 1320-23 (Fed. Cir. 2009) ("When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.").

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to events in service, his treatment history and symptomatology.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Withdrawal of Claims

In a written statement submitted in July 2015 and in oral testimony provided at the July 2015 Board hearing, the Veteran indicated that he wished to withdraw his appeal of the issues of entitlement to service connection for hypertension and hyperlipidemia.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues and they are dismissed.

Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The appeal period before the Board begins on December 15, 2009, the date VA received the claim for increased rating, plus the one-year look-back period.  Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In the July 2010 rating decision on appeal, the RO denied entitlement to a rating in excess of 50 percent for PTSD.  Thereafter, in July 2014 the RO assigned a 70 percent rating for PTSD, effective the date of the Veteran's claim for increase, December 15, 2009.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran contends that he should have a higher disability rating because his level of impairment is worse than what is contemplated by the currently assigned 70 percent rating.  The relevant rating criteria are as follows.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia)    or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015).

Based on a review of the evidence of record, the Board finds that an evaluation in excess of 70 percent for the Veteran's service-connected PTSD is not warranted.

During the entire appeal period, the medical evidence of record reflects that the Veteran's PTSD was manifested by symptoms that included anger, sleep impairment, tearfulness, anxiety, occasional panic attacks, concentration problems, memory problems, hypervigilance, exaggerated startle reflex, depression, loneliness, nightmares, one time visual hallucination, suicidal ideation, intrusive recollections about the past, avoidance, and sadness.  On examination, VA clinicians generally noted that the Veteran was appropriately attired with adequate grooming.  His thought content and speech were noted to be within normal limits and he was noted to be oriented in three spheres.  The treatment notes indicate that the Veteran reported subjective problems of memory loss and concentration difficulties but these problems were not formally tested.  Upon examination, clinicians assigned GAF scores ranging from 40-55.

A January 2010 VA examiner found that the Veteran's PTSD symptoms were not productive of total social and occupational impairment or deficiencies in most areas.  A GAF score of 52 was assigned at that time.  During the examination the Veteran described being lonely and feeling anxious; however, he noted that antidepressants and therapy were helping to alleviate his symptoms.  Regarding social relationships, the Veteran reported being divorced without children, having a poor relationship with his brother, a "better" relationship with several cousins, and having friends he saw regularly, including at least one close friend.  When asked about his occupational history, the Veteran reported that he was a retired woodcarver and artist and that he was receiving SSA benefits.  Upon examination the Veteran was noted as being unshaven, clean, casually dressed, with a cooperative, friendly, and attentive attitude.  His speech was clear and his affect was appropriate, including upon tearfully reporting his in-service stressors.  The Veteran was oriented, his thought process was unremarkable, and there was no evidence of delusions or hallucinations.  The Veteran reported weekly panic attacks of moderate severity lasting up to an hour or two on occasion.  The Veteran denied suicidal/homicidal ideation or intent and there were no apparent problems with his activities of daily living.
The record also contains a March 2010 letter summarizing the Veteran's treatment history at the Biloxi Vet Center.  His treatment providers noted symptoms including guilt, confusion, insecurity, and anger and indicated that the Veteran's business had "decreased by 75% because of his need to isolate." 

Thereafter, in February 2012 the Veteran underwent a private examination by Dr. Carlyle who prepared a report of her findings in June 2012.  The Board notes that the referral questions presented to Dr. Carlyle asked whether the Veteran met the criteria for a 100 percent rating or a 70 percent rating.  Dr. Carlyle's report contains a detailed description of the Veteran's past and also contains anecdotal and tangential information.  Relevantly, her report indicates that during her time with the Veteran he exhibited poor concentration, memory lapses, tearfulness, nervousness, and had incoherent thought processes.  Regarding his poor memory, the Veteran relayed leaving the water on in the yard all night or forgetting to complete projects.  He noted that this impacts his work as an artist since he cannot remember which galleries have his work or which clients have requested work from him.  He also relayed a story of attempting to speak about his time in Vietnam at an art show and having some type of attack during which he could not speak and could not stop crying.  Regarding his social relationships, the Veteran reported having casual acquaintances.  The Veteran reported hopes and plans for the future regarding his art work and possibly moving somewhere else, however, he also reported that he sometimes considers suicide due to his loneliness.  Ultimately, Dr. Carlyle assigned a GAF score of 40.

In May 2012 a VA examiner noted that the Veteran had met the criteria for a PTSD diagnosis in the past.  However, based on objective testing with validity scores conducted during the 2012 VA examination, there was no objective data to support a current PTSD diagnosis.  Testing also indicated that the severity of the Veteran's current symptoms could not be accurately assessed "because of his tendency to over-report symptoms..."  Nevertheless, the 2012 VA examiner found that the Veteran's PTSD symptoms were productive of occupational and social impairment with reduced reliability and productivity and assigned a GAF score of 55.  At the examination the Veteran continued to report feelings of loneliness and limited social relationships.  He also noted that while he continued to work as a self-employed artist, his PTSD symptoms made it difficult to keep track of his inventory and properly run his business.  The Veteran denied thoughts of suicide, stating he was "too scared to commit suicide."  This examiner noted symptoms consistent with those previously noted by the 2010 examiner and Dr. Carlyle and also noted that the Veteran neglected his personal appearance and hygiene.  Ultimately, the examiner stated that the Veteran's symptoms alone did not render him unemployable.  In support of this opinion, the examiner noted that the Veteran could perform physical or sedentary work that was flexibly scheduled, had limited stress and responsibilities, and had limited interaction with other people.

In September 2015 the Veteran underwent a private examination with Dr. Balada.  On examination, Dr. Balada noted positive clinical findings that indicated that the Veteran had deficiencies in relationships, irrational fears, depression, neglected his personal appearance, was intermittently unable to perform activities of daily living, had deficiencies in his mood, difficulty in adapting to stressful situations, intrusive memories, disorientation to time and place, deficiencies in judgment, and suicidal ideation.  On a rating scale of unknown origin used to assess employability, she indicated that the Veteran was markedly limited in all areas.  Ultimately, she opined that the Veteran is unable to complete occupational responsibilities  due to his psychological impairments and assigned a GAF score of 45.

The Veteran testified about his PTSD symptoms at the July 2015 Board hearing.  At that time he noted symptoms commensurate with those noted during medical treatment.  He also discussed his aforementioned experience of breaking down while trying to make a speech at an art gallery.  

The Board notes that the record also contains a March 2010 statement from someone who witnessed the Veteran breaking down at the gallery.  In addition, in August 2015 two statements from friends of the Veteran were submitted on his behalf.  Those friends noted having long lasting friendships with the Veteran and indicated that they had observed symptoms such as tearfulness, depressed mood, poor concentration, episodes of the Veteran zoning out while thinking about his Vietnam service, and sadness.

The Board finds that the evidence of record does not support a rating of 100 percent.  In fact, the May 2012 VA examiner characterized the Veteran's PTSD as productive of a lesser 50 percent rating and, despite his symptoms, the Veteran has continued to work, however unsuccessfully, as an artist throughout the entire period on appeal.  Regarding his social relationships, while the Veteran frequently notes being lonely, treatment records and examination reports indicate that the Veteran's symptoms have not resulted in total social impairment.  In this regard, during VA treatment in December 2009 he noted attending yoga classes and surrounding himself with a small circle of positive friends; at his 2010 examination he noted having a relationship with cousins and friends; while receiving treatment in March 2011 he reported having "a couple of friends...who are good to me[;]" in April 2012 he reported spending Easter with friends, and stated he had a good time; in December 2012 he reported being lonely, but having friends; in October 2013 he reported that he was feeling less lonely and was making new friends; and in May 2014 he again noted having "a few friends."  Furthermore, the Veteran's friends who submitted statements in May 2015 both noted long-term friendships with him.  

Moreover, the record does not reflect that the Veteran has at any point demonstrated the symptoms associated with a 100 percent rating, or other symptoms of similar severity, frequency, and duration.  While the Veteran did report seeing a visual hallucination one time in June 2013, he has otherwise denied delusions or hallucinations.  The Veteran's passive suicidal ideation, which is occasionally noted in various treatment records, is a symptom that is contemplated by the currently assigned 70 percent rating.  The Veteran was routinely noted to live alone, pay his own bills, kept track of his own appointments with VA and private clinicians, and, according to VA treatment records, was always able to provide identifying information such as his date of birth and social security number upon questioning.  Furthermore, during the period on appeal the lowest GAF score assigned to the Veteran, which was assigned by Dr. Carlyle, was 40.  Finally, the Veteran was noted to be fully oriented in three spheres in all VA treatment records.

The Board has considered the Veteran's assertions as to his symptomatology and the severity of his condition, but, to the extent he believes he is entitled to higher rating, concludes that the findings during medical evaluation, which duly considered the Veteran's subjective symptoms, are more probative than the Veteran's lay assertions to that effect.  

Regarding the opinion provided by Dr. Carlyle, the Board notes that her assessment is often speculative in nature using terms such as might, probably, appears, and "I think" frequently in making conclusions about the level of the Veteran's disability.  Moreover, even given the severity of symptoms she found on examination, the Veteran was still noted to be self-employed as an artist at the time of the examination and treatment records around that time indicate that the Veteran reported having social relationships.  Similarly, while Dr. Balada opined that the Veteran was unable to complete occupational responsibilities, the Veteran was noted to be working part-time as a self-employed artist at the time of that examination.  Additionally, while she did indicate that the Veteran suffered from two of the symptoms associated with a 100 percent rating (intermittent inability to perform activities of daily living and disorientation to time and place), the breadth of the medical evidence of record does not support that finding.  Specifically, the Veteran was noted to have appropriate grooming in VA treatment records and was always noted to be oriented in three spheres.  He also reported performing various aspects of daily living during the course of the appeal including paying his bills, fixing up a home, selling a home, and completing Luminosity puzzles.  Thus, the Board finds that the opinion of the VA examiners and VA clinicians provided after reviewing the claims file and examining the Veteran are more probative than the two private opinions as they reflect consideration of all relevant facts and are supported by the evidence available.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

In sum, the Board finds that the preponderance of the competent and probative evidence does not support a finding of total occupational and social impairment.  Rather, the evidence more nearly approximates the criteria for a 70 percent evaluation; thus, entitlement to an increased schedular rating is denied. 

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the 
applicable rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Board also notes that it has considered all psychiatric symptomology in determining his functional impairment, not just the symptoms listed in the rating criteria.  See Mauerhan, 16 Vet. App. at 436.  In short, the Veteran's disability picture is contemplated by the rating schedule, and the 
assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral of his increased rating claim for extraschedular consideration is not warranted. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a higher rating, to that extent the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).  

Here, the record reflects that the Veteran is eligible for TDIU consideration on a schedular basis, as his only service-connected disability is PTSD, and it is evaluated as 70 percent disabling since December 15, 2009.

The record further reflects that, despite having obtained a degree in art, the Veteran has not maintained steady or consistent employment since 1998.  Instead, the record shows that the Veteran has essentially supported himself by selling figurines that he carves from wood.  The findings on VA and private examination, lay statements provided by the Veteran and his friends, and VA treatment records indicate that the Veteran has been largely unsuccessful in his attempts to maintain substantially gainful employment as an artist.  In this regard, the Veteran was noted to frequently forget inventory or orders placed by vendors, have an inability to concentrate for prolonged periods such that work could be completed, and to have poor interactions with dealers due to his forgetfulness and tearfulness.  None of the Veteran's treatment records detail exactly how much income he generated from making figurines, but he testified at his July 2015 hearing that his earned annual income is less than $11,000 annually.  

During the May 2012 VA PTSD examination discussed above, the examiner found that the Veteran's PTSD did not preclude him from maintaining substantially gainful employment.  However, the examiner limited that opinion by stating that the Veteran could work in a position that was sedentary, flexibly scheduled, with limited stress, and limited interaction with staff and or customers.  Dr. Carlyle and Dr. Balada who examined the Veteran in February 2012 and September 2015 respectively, both opined that the Veteran's PTSD prevented him from working in a competitive environment.

Based on a review of the evidence, the Board concludes that an award of TDIU is warranted.  As was discussed above, the appropriate TDIU standard is not whether a veteran is able to obtain any employment, or to maintain marginal employment.  See Moore, 1 Vet. App. at 358.  Rather, the standard is whether a veteran can obtain and maintain substantially gainful employment.  

Although the Veteran has remained essentially self-employed throughout this appeal, there is nothing in the record to indicate that such employment is more than marginal.  As discussed above, the Veteran has continuously reported that he sells handmade wood figurines and other artwork.  Although there is no documentation of the income generated from his efforts, the record shows that the Veteran has financial difficulties.  Moreover, while the May 2012 VA examiner concluded that the Veteran was not unemployable solely due to his PTSD, it is of limited probative value as the type of employment that the examiner opined was available to the Veteran is extremely limited.  Moreover, the limitations in employment set by the examiner, including not interacting with customers, are inconsistent with the Veteran's education and work history in art and other menial customer service type jobs.  Again, the standard for employability is not whether the Veteran is able to simply get by, as this Veteran appears to have done for some time.  Instead, it is whether the Veteran is capable of maintaining gainful employment.  Any doubt in this regard is resolved in the Veteran's favor.

As a result, the Board finds that the Veteran's service-connected PTSD prevents him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 53-56.  Entitlement to a TDIU is granted. 


ORDER

The appeal as to the issue of entitlement to service connection for hypertension is dismissed.

The appeal as to the issue of entitlement to service connection for hyperlipidemia is dismissed.

A disability rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU is granted.


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


